      Case 1:18-cv-01900-JEB Document 56 Filed 03/13/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CHARLES GRESHAM, et al.,                   )
                                           )
                              Plaintiffs,  )
                                           )
            v.                             ) No. 1:18-cv-01900-JEB
                                           )
ALEX M. AZAR, et al.                       )
                                           )
                              Defendants. )
                                           )

                              NOTICE OF APPEARANCE

       Please take notice that by this filing, undersigned attorney James M. Burnham of the

United States Department of Justice, Civil Division, enters his appearance on behalf of Federal

Defendants in this case.



Dated: March 13, 2019                          Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               JAMES M. BURNHAM
                                               Deputy Assistant Attorney General

                                               MICHELLE BENNETT
                                               Assistant Branch Director
                                               Federal Programs Branch

                                               /s/ James M. Burnham
                                               James M. Burnham (DC 1015196)
                                               Deputy Assistant Attorney General
                                               United States Department of Justice
                                               Civil Division
                                               950 Pennsylvania Ave, NW
                                               Washington, DC 20530
                                               Tel: (202) 353-2793
                                               Email: James.M.Burnham@usdoj.gov

                                               Counsel for Defendants
